DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B in the reply filed on 06/03/2021 is acknowledged.  The traversal is on the grounds that species A and B are linked by a special technical feature that is not anticipated by Coussios et al. (US 9,238,152).  This is found persuasive because the special technical features as provided on pg. 1 of applicant’s Response to Election/Restriction sufficiently links species A and B, and their differences do not impose a serious search burden.
The requirement for election has therefore been withdrawn, and all claims will be examined on the merits.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “a processing unit” in claims 10, 12, 16-17, and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 10-17 and 19 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the instances of the “processing unit” in paragraphs [0043], [0049], [0053], [0082], and [0084]-[0086] of applicant’s pre-grant publication US 2019/0175146 do not provide sufficient corresponding structure, and merely state its inclusion in the overall system. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “a method for localizing a region of interest in a medium in which cavitation occurs,” but does not positively recite a step of conveying localization of a region of interest. While it is stated that “calculating a localization of the region of interest based on the delays and the positions” the following steps do not indicate how the determination of the delay results in localization of the region of interest.
Further, the claim recites “incrementally shifting one of the cavitation signal with respect to the other according to a time pitch, at each time pitch comparing the cavitation signal.” It is unclear how the applicant intends the “time pitch” to be interpreted, absent any description or definition in the specification. For the purposes of examination, “time pitch” is interpreted as a shift by some unit time, such that one cavitation signal is shifted by that unit time relative to another cavitation signal and comparing the signal at each time shift. 
Claim 2 recites “converting the delays in distance”, but it is unclear to what the delays in distance being converted.  For the purposes of examination, this claim element is interpreted as “converting the delays to distance.” 
Claims 1-2 and their dependents are thus indefinite. 
Claim limitation “a processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide sufficient structural detail of the element, nor provide sufficient detail of the algorithm(s) required for accomplishing each of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios (US 9,238,152) as cited by applicant, as evidenced by “Multilateration” (Wikipedia). 
Regarding claims 1 and 10, Coussios teaches a method and system for localizing a region of interest in a medium in which cavitation occurs (“The present invention relates to the localization, mapping and characterization of bubbles which act as acoustic sources radiating pressure/density perturbations at any frequency or set of frequencies.” Col. 1, lines 16-19), the method comprising the steps consisting in producing cavitation in the region of interest, the cavitation generating an acoustic signal, at each of at least three separate positions, detecting a cavitation signal representative of the acoustic signal of the cavitation in Fig. 1 and Col. 2, lines 22-33 : “The invention can be used across a broad range of therapeutic, diagnostic and other ultrasound applications, including drug delivery systems” such as “High Intensity Focused Ultrasound (HIFU)…For example boiling bubbles generated during therapeutic ultrasound treatment can generate audible sound, which can be detected and used to locate and map the cavitation.” Fig. 1 also illustrates “an array of vibration detectors, which in this case are pressure wave detectors arranged to detect sound, specifically ultrasound detectors 102 each of which is arranged to generate an output signal dependent on the amplitude and frequency of pressure waves it detects, in this case within a range of ultrasound frequencies” (Col. 4, lines 53-
Coussios further teaches for at least two pairs of cavitation signals, determining a delay between the cavitation signals of each pair of cavitation signals, whereby each ultrasound detector 102 generates a cavitation signal, and therefore providing at least two pairs of cavitation signals based on the number of detectors in Fig. 1. Further, for passive localization, “cross-correlation of signals from a pair of receivers can provide an estimate of the differential time of arrival (DTOA), i.e. the difference in arrival time at the receivers of a signal from a source. This enables the difference in distance between the receivers and the source to be estimated” (Col. 6, lines 30-36). 
Additionally, Coussios discloses calculating a localization of the region of interest based on the delays and the positions (“By using a set of cross-correlation pairs, single source localization and extended source mapping is possible” Col. 6, lines 36-38). 
However, Coussios does not explicitly teach the method being characterized in that the step of determining the delay comprises, for each pair of cavitation signals incrementally shifting one of the cavitation signal with respect to the other according to a time pitch, at each time pitch, comparing the cavitation signals, identifying a maximum inter-correlation time pitch as the time pitch which the cavitation signals overlap at a maximum, calculating the delay as a sum of the time pitches up to the maximum inter-correlation time pitch. However, it would be obvious for the method of the DTOA method taught by Coussios to perform the claimed steps as per the description and Figs. 3a-c of “Multilateration” (Wikipedia). This reference specifically discloses the navigation technique “based on the measurement of the difference in distance of two station [sic] at known locations that broadcast signals at known times” which shares a technical field incrementally shifting the signal received by receiver P0 relative to the signal received by receiver P1. The resulting graph (third graph in each series) represents a comparison of the cavitation signals at multiple time pitches. The peak at 5 along the horizontal axis signifies the peak (i.e., highest cross-correlation between signals P0 and P1), or the “measure of the time shift between the recorded waveforms.” Further, this graph of the cross-correlation function inherently sums the time pitches up to the maximum to calculate the array. In other words, from time pitch 0 (not shifted) to time pitch 5 (i.e., corresponding to the maximum cross-correlation), the individual time pitches are summed to result in a calculated delay of 5 units of time. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Coussios with the method of “Multilateration” to determine the delay in the positions of the ultrasound detectors as a well-known technique in the field of locating a signal-producing object.

Regarding claim 2, the modification of Coussios further teaches the method according to claim 1, wherein the step of calculating a localization of the region of interest comprises: converting the delays in distance, for a number of point of a space including the region of interest, each point having determined coordinates (x, y), minimizing the cost-function 
                        
                            C
                            (
                            x
                            ,
                            y
                            0
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        2
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            r
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                
                                            
                                            -
                                            
                                                
                                                    ε
                                                
                                                
                                                    i
                                                
                                            
                                            ]
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                           (1)

with n integer greater than or equal to 3 is the number of positions,

                        
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            x
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            y
                                        
                                    
                                
                            
                        
                    , the distance between the position i and the acoustic source (the cavitation cloud),
εi the distance between the positions i and 1 determined from the conversion of the delays in distance. This method defines “a classic triangulation algorithm” as per NPL published by the inventors (“Evaluation of a Three-Hydrophone Method for 2-D Cavitation Localization”, 2018) encompassing the same cost-function minimization function. Since triangulation is a well-known technique in the field of navigation, and further evidenced by the term ‘classic’, it would have been obvious to localize the region of interest with such a widely used method. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios as applied to parent claim 1, and further in view of Chan et al. (“A Simple and Efficient Estimator for Hyperbolic Location”).
The modification of Coussios teaches the method according to claim 1, but does not teach wherein the step of calculating a localization of the region of interest comprises solving hyperbolic solutions defined by the following equation (2):
r i 2 =K i−2x i x−2y i y+x 2 +y 2, 1=1, . . . , n   (2)
with n integer greater than or equal to 3 is the number of positions,
                        
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            x
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            y
                                        
                                    
                                
                            
                        
                    , the distance between the position numbered i and a point having coordinates (x, y) that are searched and corresponding to a position of the acoustic source (the cavitation cloud),
K i =x i 2 +y i 2 ,
wherein the solving of hyperbolic solutions comprises:
the delay measured between the positions i and 1 being ri,1 = ri−r1, ri 2=(ri,1+r1)2 and equation (2) corresponds to:
ri,12 + 2ri,1r1 + r12 = Ki − 2xi x − 2yi y + x2 + y2   (3)
subtracting equation (2) to equation (3) so that
r i,1 2+2r i,1 r 1=−2x i,1 x−2y i,1 y+K i −K 1   (4)
with xi,1 = xi−x1 and yi,1 = yi−y1
solving equation (4) in terms of r1 for n=3 that is:
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            2,1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            3,1
                                                        
                                                    
                                                
                                            
                                             
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            2,1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            3,1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            ×
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2,1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            3,1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    +
                                     
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2,1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            3,1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            -
                                                             
                                                            K
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            K
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            -
                                                             
                                                            K
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            K
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        (5)
inserting equation (5) into equation (2) for i=1 to obtain a quadratic equation in
substituting hack the positive root into equation (5) to produce solutions in x and y.
	Chan teaches a technique in locating a source based on intersections of hyperbolic curves defined by the time differences of arrival of a signal received at a number of sensors, which shares a technical field with the instant application, and is relied upon instead. Specifically, Chan teaches the method of calculating a localization of the region of interest by solving hyperbolic solutions as laid out in the claim in section II. Hyperbolic Position Fixing Solution from Col. 2, pg. 1906 - Col. 1, pg. 1907. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localization method of Coussios with the hyperbolic solution method of Chan since it has several advantages of other known localization methods such as the spherical-interpolation, the divide and conquer (DAC), and Taylor-series methods: “The proposed method has the same simplicity as the SI method but performs significantly better, particularly when the number of sensors is small. It has a higher noise threshold than the DAC method and provides an explicit solution form which is not available in existing optimum estimators. Finally, the new technique offers a computational advantage over the Taylor-series technique and eliminates the convergence problem” (Conclusion, pg. 1914).

s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios as applied to respective parent claims 1 and 10, further in view of Sim et al. (“Underwater acoustic source localization using closely spaced hydrophone pairs”).
Regarding method claim 4 and system claim 11, Coussios teaches the method and system according to claims 1 and 10, respectively, but does not disclose wherein the step of detecting the cavitation signal comprises providing at least three hydrophones at respective separate positions and directing the hydrophones towards an area including the region of interest. 
Sim which teaches an analogous sound source position determination system to the instant application, is relied upon instead. Specifically, Sim teaches a line array having “three pairs of sensors, which are composed of closely space and widely spaced hydrophones” (1st paragraph of pg. 1). Further, as depicted in Fig. 1, the hydrophone pairs face a region containing the acoustic source, which encompasses the region of interest under its broadest reasonable interpretation.  
It would have been obvious to one of ordinary skill in the art to have modified the ultrasound detectors 102 of Coussios with the hydrophones of Sim, since hydrophones are widely used in the field to detect acoustic signal within fluid environments due to their specialization in matching the acoustic impedance in water.
Claims 5, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios as applied to respective parent claims 1 and 10, further in view of Li et al. (“Passive Cavitation Detection During Pulsed HIFU Exposures of ex Vivo tissues and in Vivo Mouse Pancreatic Tumors”).
Regarding method claim 5 and system claim 12, Coussios teaches the method and system according to claims 1 and 10, respectively, as well as wherein the acoustic signal of the cavitation has at least one specific frequency (“the detectors may be arranged to detect ultrasound at least one detection frequency which is different from the generator frequency” wherein “the at least one detection frequency may comprise a range of detection frequencies” Col. 2, lines 36-39). However, Coussios does not disclose wherein said method comprises, before the step of determining the delay, a step consisting in filtering each cavitation signal with a bandwidth around the at least one specific frequency, the bandwidth being preferably between 25% and 75% of the at least one specific frequency.
Li, which teaches cavitation monitoring during HIFU treatments in the same technical field of the instant application, is relied on instead. Specifically, Li teaches that “during the HIFU exposures, a series of 1 ms duration broadband signals were acquired by the PCD [passive cavitation detection] transducer and processed” such that “first, each signal was band- pass filtered in the frequency domain (MATLAB function fir1), with the filter band of 2.3–8.8 MHz, which corresponds to the sensitive band of the PCD” (Col. 1, 2nd paragraph, pg. 1526)  The central frequency of this range is 5.5 MHz (8.8 MHz – 2.3 MHz = 6.5 MHz; 6.5 MHz/2 = 3.25 MHz; 2.3 MHz + 3.25 MHz = 5.55 MHz), the range of frequencies containing at least on specific frequency, whereby 2.3 MHz falls within 25% and 75% of the specific frequency of 5.5 MHz ((3.25 MHz/5.5 MHz)*100 = 59.1%). 
It would have been obvious to one of ordinary skill in the art to have modified Coussios with the specific bandpass filter of Li “in order to eliminate the main HIFU harmonic backscattered from the sample as well as high-frequency noise” (Col. 1, 2nd paragraph, pg. 1526).

Regarding method claim 18 and system claim 19, the modification of Coussios teaches the method and system according to claims 5 and 12, respectively, wherein the bandwidth is between 30% and 60% of the at least one specific frequency as previously conveyed in the calculation for claims 5 and 12. The same evidence and motivation for claims 5 and 12 apply to claims 18-19.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios as applied to respective parent claims 1 and 10, further in view of Chapelon et al. (US 2015/0141734).
Regarding method claim 6 and system claim 13, Coussios teaches the method and system according to claims 1 and 10, respectively, but does not disclose wherein the step of producing cavitation comprises emitting at least first and second ultrasound beams along first and second directions intersecting at a focal point, the first and second ultrasound beams being adapted to generate cavitation in a focal area around the focal point in [0157]: “Around the intersection point I, a region of interest is virtually delimited on the FIG. 2. Inside the region of interest V, the first and second beams B1, B2 generate an acoustic effect inside said region of interest V; said acoustic effect is a cavitation effect.” The beams B1 and B2 are generated by first and second transducers 11 and 12 as illustrated by Figs. 1 and 2. 
 It would have been obvious to one of ordinary skill in the art to have modified the HIFU-induced cavitation “by a separate therapeutic transducer” (Col. 8, lines 66-67) of Coussios via the first and second transducers 11 and 12 of Chapelon “to generate a plurality of beams intersecting whose acoustic focal points intersect on a focal point P localized inside the region of interest. The region has therefore a more reduced size and the cavitation inside this region is increased and more stable” ([0083]). 


Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios and Chapelon as applied to respective parent claims 6 and 13, further in view of Sim and Li.
The modification of Coussios teaches the method according to claim 6, but does not teach wherein the step of detecting the cavitation signal comprises providing at least three hydrophones at respective separate positions and directing the hydrophones towards an area including the region of interest, and the step of detecting the cavitation signal comprises directing the hydrophones towards the focal area.
Instead, Sim teaches detecting the cavitation signal by providing at least three hydrophones directed towards an area including the region of interest, as previously conveyed for claim 4. Thus the same motivation to modify Coussios with Sim applies. 
	However, Sim does not provide the teaching for directing the hydrophones towards the focal area. Instead, Li teaches in Fig. 1 that “the geometric foci of the PCD and the HIFU transducers were aligned in the axial direction, so that the overlap of the focal areas was maximized” (1st paragraph of Methods, pg. 1524). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coussios with the positioning of the hydrophones towards the focal area in order to maximize the focal area with that of the treatment transducers to maximize detection. 
	Regarding claim 14, the modification of Coussios as presented in claim 7 teaches the system according to claim 13, wherein the sensors are hydrophones and the hydrophones are directed towards the focal area. The same logic pattern and motivations previously conveyed for claim 7 also apply to claim 14.
 	Regarding claim 15, the modification of Coussios teaches the system according to claim 14, wherein at least two hydrophones are mounted respectively onto the first and second ultrasound transducers. Specifically, Li displays in Fig. 1b the “HIFU transducer, PCD transducer, and the ultrasound imaging probe arrangement” (Fig. 1 legend, pg. 1525), wherein, under the broadest reasonable interpretation of mounted onto, the PDC is fixedly attached to the HIFU transducer in a front-facing mounted fashion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coussios by attaching the multiple hydrophones of Sim to the ultrasound transducers of Chapelon in the manner described by Li “so that the overlap of the focal areas” of the PCD and HIFU transducers are maximized (Li, 1st paragraph of Methods, pg. 1524). 

	Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios and Chapelon as applied to respective parent claims 6 and 13, further in view of Li.
Regarding method claim 8 and system claim 16, Coussios teaches the method and system according to claims 6 and 13, respectively, but does not teach wherein the acoustic signal of the cavitation has at least one specific frequency, and wherein said method comprises, before the step of determining the delay, a step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency, and wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 0.4×fe and 0.6×fe. 
However, Li teaches the step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency as previously conveyed for claim 5. The same evidence and logic pattern applied to claim 5 applies.
However, Li does not teach wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 0.4×fe and 0.6×fe. Instead, Chapelon is relied on to teach in claim 9 “wherein the signals and waves” produced by at least two signal generators “have main frequencies comprised between 100kHZ and 10 MHz.” The upper limits of the frequencies are within the bandwidth of at least one specific frequency of Li as conveyed in claim 5, such that 10 MHz x 0.4 = 4 MHz and 10 MHz x 0.6 = 6 MHz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coussios with ultrasound generators of Chapelon to produce an emission within 0.4 x fe and 0.6 x fe of the specific frequencies of Li “in order to eliminate the main HIFU harmonic backscattered from the sample as well as high-frequency noise” (Li, Col. 1, 2nd paragraph, pg. 1526), by minimizing the overlap in ranges of the HIFU transducer frequency and the PCD detection frequency.

Regarding method claim 9 and system claim 17, Coussios teaches the method and system according to claims 6 and 13, respectively, but does not teach wherein the acoustic signal of the cavitation has at least one specific frequency, and wherein said method comprises, before the step of determining the delay, a step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency, and wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 1.2×fe and 2.2×fe. 
However, Li teaches the step consisting in filtering each cavitation signal with a bandwidth around the specific frequency, the bandwidth being between 25% and 75% of the specific frequency as previously conveyed for claim 5. The same evidence and logic pattern applied to claim 5 applies.
Li further teaches wherein the first and second ultrasound beams have an emission frequency fe, and wherein the at least one specific frequency of the acoustic signal of the cavitation is between 1.2×fe and 2.2×fe: “The system included a 1.1-MHz HIFU transducer” (pg. 4), where 1.1 MHz x 2.2 = 2.42 MHz, which lies within the bandwidth of the at least one specific frequency as conveyed in claim 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coussios with the HIFU transducer emission frequency of Li “in order to eliminate the main HIFU harmonic backscattered from the sample as well as high-frequency noise” (Col. 1, 2nd paragraph, pg. 1526), by minimizing the overlap in ranges of the HIFU transducer frequency and the PCD detection frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793